
	

114 HR 1157 RH: Santa Ynez Band of Chumash Mission Indians Land Transfer Act of 2016
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 554
		114th CONGRESS
		2d Session
		H. R. 1157
		[Report No. 114–715]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2015
			Mr. LaMalfa (for himself, Mr. Cárdenas, Mr. Nunes, Mr. Cole, Ms. McCollum, Mr. Denham, Mr. Cook, Mr. Valadao, and Mr. McClintock) introduced the following bill; which was referred to the Committee on Natural Resources
		
		September 6, 2016Additional sponsors: Mrs. Torres, Mr. Vargas, Mrs. Mimi Walters of California, Mr. Knight, and Mr. Ruiz
			September 6, 2016
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on February 27, 2015
		
		
			
		
		A BILL
		To authorize the Secretary of the Interior to take land into trust for the benefit of the Santa
			 Ynez Band of Chumash Mission Indians, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Santa Ynez Band of Chumash Mission Indians Land Transfer Act of 2016. 2.Transfer of land in trust for Santa Ynez Band of Chumash Mission Indians (a)Transfer and Administration (1)Transfer of lands into trustIf the Tribe transfers title to the land described in subsection (b) to the United States, the Secretary shall take that land into trust for the benefit of the Tribe, subject to valid existing rights and to the terms relating to an easement as set forth in the stipulated judgment in Willard W. Shepherd v. Fess Parker Ranch LLC filed in the Superior Court of the State of California for the County of Santa Barbara on January 26, 2004.
 (2)AdministrationThe land transferred under paragraph (1) shall be part of the Santa Ynez Indian Reservation and administered in accordance with the laws and regulations generally applicable to land held in trust by the United States for an Indian tribe.
 (3)EffectFor purposes of certain California State laws (including the California Land Conservation Act of 1965, Government Code Section 51200, et seq.), placing the land described in subsection (b) into trust shall remove any restrictions on the property pursuant to California Government Code Section 51295 or any other provision of such Act.
 (b)Legal description of lands transferredThe lands to be transferred pursuant to this Act are described as follows: Legal Land Description/Site Location:Real property in the unincorporated area of the County of Santa Barbara, State of California, described as follows:PARCEL 1: (APN: 141-121-51 AND PORTION OF APN 141-140-10)LOTS 9 THROUGH 18, INCLUSIVE, OF TRACT 18, IN THE COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE MAP SHOWING THE SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE RANCHO, FILED IN RACK 3, AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.THIS LEGAL IS MADE PURSUANT TO THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED DECEMBER 5, 2001 AS INSTRUMENT NO. 01-105580 OF OFFICIAL RECORDS.PARCEL 2: (PORTION OF APN: 141-140-10)LOTS 1 THROUGH 12, INCLUSIVE, OF TRACT 24, IN THE COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE MAP SHOWING THE SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE RANCHO, FILED IN RACK 3, AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.THIS LEGAL IS MADE PURSUANT TO THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED DECEMBER 5, 2001 AS INSTRUMENT NO. 01-105581 OF OFFICIAL RECORDS.PARCEL 3: (PORTIONS OF APNS: 141-230-23 AND 141-140-10)LOTS 19 AND 20 OF TRACT 18 AND THAT PORTION OF LOTS 1, 2, 7, 8, 9, 10, AND 15 THROUGH 20, INCLUSIVE, OF TRACT 16, IN THE COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE MAP SHOWING THE SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE RANCHO, FILED IN RACK 3, AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, THAT LIES NORTHEASTERLY OF THE NORTHEASTERLY LINE OF THE LAND GRANTED TO THE STATE OF CALIFORNIA BY AN EXECUTOR'S DEED RECORDED APRIL 2, 1968 IN BOOK 2227, PAGE 136 OF OFFICIAL RECORDS OF SAID COUNTY.THIS LEGAL IS MADE PURSUANT TO THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED DECEMBER 5, 2001 AS INSTRUMENT NO. 01-105582 OF OFFICIAL RECORDS.PARCEL 4: (APN: 141-240-02 AND PORTION OF APN: 141-140-10)LOTS 1 THROUGH 12, INCLUSIVE, OF TRACT 25, IN THE COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE MAP SHOWING THE SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE RANCHO, FILED IN RACK 3, AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.THIS LEGAL IS MADE PURSUANT TO THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED DECEMBER 5, 2001 AS INSTRUMENT NO. 01-105583 OF OFFICIAL RECORDS.PARCEL 5: (PORTION OF APN: 141-230-23)THAT PORTION OF LOTS 3 AND 6 OF TRACT 16, IN THE COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE MAP SHOWING THE SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE RANCHO, FILED IN RACK 3, AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, THAT LIES NORTHEASTERLY OF THE NORTHEASTERLY LINE OF THE LAND GRANTED TO THE STATE OF CALIFORNIA BY AN EXECUTOR'S DEED RECORDED APRIL 2, 1968 IN BOOK 2227, PAGE 136 OF OFFICIAL RECORDS OF SAID COUNTY.THIS LEGAL IS MADE PURSUANT TO THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED DECEMBER 5, 2001 AS INSTRUMENT NO. 01-105584 OF OFFICIAL RECORDS.(c)Rules of constructionNothing in this Act shall—
 (1)enlarge, impair, or otherwise affect any right or claim of the Tribe to any land or interest in land that is in existence before the date of the enactment of this Act;
 (2)affect any water right of the Tribe in existence before the date of the enactment of this Act; or (3)terminate or limit any access in any way to any right-of-way or right-of-use issued, granted, or permitted before the date of the enactment of this Act.
 (d)Restricted use of transferred landsThe Tribe may not conduct, on the land described in subsection (b) taken into trust for the Tribe pursuant to this Act, gaming activities—
 (1)as a matter of claimed inherent authority; or (2)under any Federal law, including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) and regulations promulgated by the Secretary or the National Indian Gaming Commission under that Act.
 (e)DefinitionsFor the purposes of this section: (1)SecretaryThe term Secretary means the Secretary of the Interior.
 (2)TribeThe term Tribe means the Santa Ynez Band of Chumash Mission Indians.   September 6, 2016 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 